Citation Nr: 9916005	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a lateral 
right knee reconstruction, currently evaluated as 10 percent 
disabling. 


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to July 1985.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 1997 the case was remanded for further 
evidentiary development.    

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected residuals of a lateral right knee 
reconstruction are manifested by slight anterior-posterior 
looseness, atrophy of the right thigh, creptitation, 
limitation of motion, pain, soreness, weakness, swelling, 
locking, and giving way, requiring a cane and a brace, and 
medication for pain relief. 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
residuals of a lateral right knee reconstruction have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.40, 4.71a, Diagnostic Code 5257 
(1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran's service medical records indicate that he had 
lateral right knee reconstruction in July 1983.  The history 
section of the report of the examination for separation, 
dated in May 1995, notes a history of knee surgery in June 
1983.  The examination section does not mention a knee 
condition.

Based on the service medical records, service connection was 
established for residuals of lateral reconstruction of the 
right knee, evaluated as noncompensably disabling, by rating 
decision dated in March 1986.

A May 1995 VA orthopedic examination report states that the 
veteran did well for years after his surgery, but was now 
complaining of aching, soreness, tenderness and stiffness, as 
well as occasional swelling and giving way of his right knee.  
He did not use a brace, but used a cane when his knee flared 
up.  He complained that weather changes bothered his knee.  
On examination he ambulated independently, but had some 
aching, pain, tenderness and soreness with motion.  His range 
of motion was from 0 to 120 degrees.  There was no effusion.  
His knee was stable to varus/valgus testing and there was 
slight looseness 1+ anterior/posterior direction.  The 
diagnosis was residual postop injury to the right knee with 
instability.  

By rating decision dated in June 1995, the evaluation for the 
service-connected right knee disability was increased to the 
current 10 percent based on the May 1995 VA examination 
report.  

A September 1996 VA orthopedic examination report states that 
the veteran complained of aching, soreness, tenderness, and 
occasional swelling and stiffness and give way.  He used a 
cane at times during flare-ups and crutches when the flare-
ups were really bad.  He could work but had to sit down and 
rest after three or four hours of standing and walking.  He 
added that weather changes aggravated his knee.  

During the examination the veteran ambulated without aids or 
assistance.  There was aching, pain, soreness, tenderness and 
slight crepitation with motion.  Range of motion was from 0 
to 115 degrees.  He was stable to valgus testing.  He had 
some slight looseness to lateral testing and slight looseness 
to anterior/posterior testing, but the anterior/posterior 
testing did not reveal gross instability.  The diagnosis was 
residual post-op injury of the right knee.

Treatment records from Kaiser Permanente reveal that the 
veteran sought treatment for a swollen right knee in July 
1997.  He had been wearing a brace as needed for a couple of 
years.  In October 1997 he sought treatment when his right 
knee became swollen and painful after bike riding and 
increased walking.  The examination showed fairly good range 
of motion with flexion slightly limited.  In January 1998 he 
sought treatment after a flare up of right knee pain.  No 
effusion, palpable tenderness or ligamentous instability was 
noted.  The X-ray found no evidence of fracture, subluxation, 
periosteal reaction or arthritic changes.  There was no 
evidence of skeletal pathology and the soft tissues were 
normal.  

Return to work slips dated from July 1997 to February 1998 
reveal that the veteran lost 78 days of work due to his knee 
during that period.  A January 1998 certification by the 
veteran's health care provider states that he had recurring 
symptoms affecting his right knee and his mobility.  The 
duration of his problem was considered to be probably 
indefinite.  

A May 1998 VA orthopedic examination report states that the 
veteran complained of pain, soreness, tenderness, weakness, a 
slight amount of swelling, occasional locking and giving way.  
He also complained of flare-ups about once a month.  The 
veteran added that weather changes and heavy use also bother 
his knee.  He wore a brace for support and at times he used a 
cane to get around.  He related that he could perform normal 
daily activities.  

During the examination the veteran ambulated independently 
without aids or assistance.  He had medial and lateral scars.  
He had pain, soreness, tenderness and pain throughout the 
range of motion.  Mild crepitation was noted with motion.  
His motion was from 0 to 105 degrees.  He was tender and sore 
medially and laterally.  No effusion was present.  He was 
stable to medial and lateral testing, but looseness was noted 
on anterior-posterior testing.  The Mcmurray was negative.  
The X-ray report states that no fracture or dislocation was 
seen and that the articulating surfaces were smooth.  There 
was no destructive bone change.  The radiologist's impression 
was no significant bone pathology of both knees.  The 
examiner's diagnosis was residual postop injury, right knee.

 
Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet.App. 55 (1994).  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. The veteran is rated under Diagnostic Code 5257, which 
provides that severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent evaluation, 
moderate 20 percent, and slight 10 percent.  It has been held 
that "a rating under DC 5257 is not predicated on loss of 
range of motion, and thus §§ 4.40 and 4.45, with respect to 
pain, do not apply.  Johnson v. Brown, 9 Vet.App. 7, 11 
(1996).  

Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45° or more warrants a 60 percent evaluation.  
Unfavorable ankylosis in flexion between 20° and 45° warrants 
50 percent.  In flexion between 10° and 20°, warrants 40 
percent.  Favorable ankylosis, angle in full extension, or in 
slight flexion between 0 and 10°, warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5256 (1998). 

Flexion of the leg limited to 15° warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  If flexion is limited to 60 degrees a 
noncompensable evaluation is for assignment.  38 C.F.R. 
§ 4.71a, Code 5260.  Limitation of extension of the leg to 45 
degrees warrants a 50 percent evaluation; to 30 degrees 
warrants a 40 percent evaluation; to 20 degrees warrants a 30 
percent evaluation; to 15 degrees warrants a 20 percent 
evaluation; to 10 degrees warrants a 10 percent evaluation 
and a noncompensable evaluation is for assignment if 
extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Code 
5261. 

The Board finds that the veteran's right knee disability is 
properly evaluated under Diagnostic Code 5257.  The Board has 
considered the application of Diagnostic Code 5003 for 
arthritis.  However, the May 1998 VA X-ray report states that 
there was no significant bone pathology of the veteran's 
knees.  Therefore, a separate rating based on arthritis is 
not for assignment.  

Since the veteran's range of motion was from 0 to 105 
degrees, evaluation under Diagnostic Codes 5256, 5260 is not 
warranted.  Absent evidence of malunion, Diagnostic Code 5262 
is not applicable.  

Absent the June 1983 operation report, it is not clear 
whether the semilunar cartilage was removed.  However, since 
the veteran's disability is rated under Diagnostic Code 5257, 
to cumulatively rate the veteran's knee disability under 
additional diagnostic codes, such as 5258 (recurrent 
subluxation or lateral instability of the knee, a dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain); or 5259 (effusion into the joint or removal of the 
semilunar cartilage if symptomatic) would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (1998).

The January 1998 Kaiser Permanente treatment note found no 
ligamentous instability and the most recent VA examination 
report indicates that there was no medial or lateral 
instability.  The examination did reveal looseness on 
anterior/posterior testing but the report is negative for 
medical evidence of moderate or severe lateral instability or 
recurrent subluxation. Nevertheless, given the nature and 
scope of the manifestations of the disability at issue, which 
include limitation of motion, pain, soreness, weakness, 
swelling, locking, and giving way, requiring a cane and a 
brace, and medication for pain relief, the Board finds that 
an evaluation of 20 percent more closely approximates the 
functional impairment due to this condition. Symptomatology 
such as recurrent dislocation, lateral instability, or 
significant limitation of motion productive of a severe level 
of disability has not been demonstrated. The benefit of the 
doubt has been resolved in the veteran's favor to this 
extent.  38 U.S.C.A. § 5107.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. Recent 
hospital treatment for the service-connected right knee 
disability has not been necessary, and although the veteran 
has reported lost time from work due to this condition, the 
20 percent now assigned contemplates such interference with 
employment. Accordingly, the Board finds that the RO did not 
err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to a 20 percent evaluation for residuals of a 
lateral right knee reconstruction is granted, subject to the 
law and regulations governing the payment of monetary 
benefits. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


